 

Exhibit 10.1



 

 

 

 

 

Asset Transfer Agreement

 

 

 

 

 

 

 

This agreement is signed on June 28, 2014 in Xi’an City, Shaanxi Province
between Qitaihe City Boli Yida Coal Selection Co., Ltd. and Xi’an TCH Energy
Technology Co., Ltd.

 

 



 

 

 

Asset Transfer Agreement

 

Transferor: Qitaihe City Boli Yida Coal Selection Co., Ltd. (hereinafter
referred to as Transferor)

Legal Representative: Gui Liu

 

Transferee: Xi’an TCH Energy Technology Co., Ltd (hereinafter referred to as
Transferee)

Legal Representative: Guohua Ku

 

This agreement is the final official agreement based on the Letter of Intent for
Technical Transformation signed on April 10, 2014 between two parties.

 

Whereas

 

1. The Transferor is a limited liability company established and existed under
the laws of People’s Republic of China.

 

2. The Transferee is a limited liability company established and existed under
the laws of People’s Republic of China.

 

3. Through amicable negotiation, Parties entered the Letter of Intent for
Technical Transformation on April 10, 2014, in which the Transferor would
transfer its coal gangue power plant to the Transferee and would reform the coal
gangue power plant under the instruction of the Transferee in order for the
parties to complete this assets transfer.

 

4. Parties have completed the transformation in accordance with the technical
plan and requirements of the Transferee. The power plant has met requirements as
a coking coal gas power generation plant, and equipment runs properly.

 

Item One: Definition

 

Unless otherwise specified in this agreement, the terms are defined as follows:

 

1. Transferred assets: all assets stipulated in Exhibit A of this agreement,
Assets Transfer List.

 

2. Working Days: Monday through Friday of every week, excluding public holidays
of China.

 

3. Effective Day: the date when this agreement comes into legal force.

 





4. Signature Date: the date when Parties sign or seal the agreement.

 



 

 

 

5. Closing Day: the day on which the Transferor transfers the assets and
ownership to the Transferee, that is, the effective date of this agreement.

 

6. Chinese Law: applicable laws, regulations, orders, notices, and rules that
are promulgated by the Chinese government and its agencies on or before the
effective date of this agreement.

  

Item Two: Assets Transfer

 

1. The Transferor agrees to transfer all assets stipulated on Exhibit A of this
agreement—Assets Transfer List to the Transferee.

 

2. The Transferee agrees to accept the transferred assets from the Transferor
according to this agreement.

 

3. All assets under this agreement shall be transferred to the Transferee on the
Closing Day.

 

4. The Transferee will become the only legal owner of the transferred assets and
assumes all rights and obligations of them from the Closing Day; and the
Transferor will no longer own any rights of the transferred assets and will not
assume any obligations of them after the Closing Day, unless otherwise
specified.

 

Item Three: Transfer of Assets

 

Parties agreed that the assets and their ownership to be transferred are all
listed on the exhibit of this agreement. Any contracts, agreements, rights and
responsibilities in the agreements between Transferor and any third parties that
relate to the transferred assets and their debt and credit relationship are not
included. The Transferor shall assume such responsibilities to the third party
by itself and protect, and ensure Transferee is free from these liabilities and
responsibilities. Parties agree, the Transferee will not assume any debt,
liability, account receivable, bank loan, government tax or fee or any other
mortgages on the transferred assets.

 

Item Four: Others

 

1. If Transferor has purchased any type of insurance for the transfer assets,
and such insurance is still valid upon the closing date, then Transferor shall
change the insurer and beneficiary person on the insurance policy to Transferee
within 5 working days of the Closing Date, and provide the original insurance
policy to Transferee. The Transferee shall receive all the benefit and income
from the insurance policy from the closing date.

 



 

 

 

2. Transferor promise, upon and after the closing date, if Transferor
acknowledges any business information directly relates to the business that
Transferee is operating, Transferor shall first and immediately provide such
business information to the Transferee.

 

Item Five: Price, Time and Method of Payment

 

Based on the construction and transfer price for gas power generation plants
with the same capacity on the current market, and the assets condition and
transformation cost for the original coal gangue power plant of the Transferor,
Parties agreed that the transfer price is RMB 115 million in total (including
RMB 43 million for transformation cost). Parties agreed that the payment shall
be made by issuing common stock shares by the parent company of Transferee,
China Recycling Energy Corporation (CREG) to the legal entity or natural person
designated by the Transferor at the average closing price per share for the ten
trading days prior to the Closing Day. Within five days after the Effective Day
of the agreement, the Transferor shall return RMB 10 million retainer paid by
the Transferee according to the letter of intent.

 

1. The Transferee shall issue common stock shares of CREG (the “Shares”) as
payment to the Transferor within ten working days upon the Closing Date. Both
parties agree that the exchange rate of USD and RMB for the agreement shall be
the middle price of exchange rate published by People’s Bank of China on the
Closing Day, and the Transferee agrees that its U.S. parent company CREG shall
register all the Shares with SEC in the Form S-3.

 

2. The Transferee shall complete all procedures for the issuance of shares, and
the Transferor shall provide required documents.

  

Item Six: Representation, Warrant and Covenants of the Transferor

 

Transferor represents and warrants to the Transferee:

 

1. The Transferor is a Chinese legal business entity with good standing.

 

2. Transferor has lawful and full ownership rights to the transferred assets and
has the rights to execute this agreement and transfer the assets. The
transferred assets or their related rights and beneficiaries are free of any
mortgage, lien, pledge, restrictions or claims from any third parties as well as
free from any court judgment or verdict by arbitration commissions or any other
defects. Transferee shall have all the lawful ownership rights of the
transferred assets upon the effective date of this Agreement, including but not
limited to possession, use, beneficial and disposal rights of the transferred
assets. The transferred assets are not to be confiscated or detained under
Chinese law or by any third person or be imposed with any mortgage, lien, pledge
or any other forms of obligations.

 



 

 

 

3. Transferor warrants, as to the effective date of this Agreement, Transferor
has not infringed any third party’s patents, copy rights, trademark intellectual
property rights or any other property rights with regard to the transferred
assets, and there is no third party has made any claims for these rights. Upon
and after the closing date, the exercise of the transferred assets rights by
Transferee will not infringe any third party’s patents, copy rights, trademark
intellectual property rights or any other property rights.

 

4. As to the effective date of this Agreement, Transferor has notified all third
parties that are related to the transferred assets with regard to the transfer.

 

5. Transferor didn’t make any promises, agreements or arrangements that could
create or cause any mortgage, lien, pledge or any other rights on the
transferred assets which will benefit any third party on or after the closing
date,.

 

6. As to the closing date of this Agreement, Transferor hasn’t acknowledged any
claims or requests from any third party regarding to any part of the transferred
assets which could have negative impact on Transferee’s rights, nor has it had
any direct or indirect disputes, litigation or arbitration related to the
transfer assets.

 

7. Transferor has disclosed to Transferee all the information related to the
transferred assets that Transferee needs to know for the daily operation of the
transfer assets, and hasn’t withheld any information the disclosure of which
might affect the execution of this Agreement.

 

8. Transferor shall deliver the transferred assets list to Transferee on the
date of signature date of this Agreement.

 

The above representations, warrants and covenants have the effect of tracing to
the effective date of this Agreement and will keep effect after the signature
date of this Agreement.

 

Item Seven: Representations, Warrants and Covenants of the Transferee

 

1. Transferee is a legally incorporated and existing legal entity under Chinese
Laws.

 

2. Transferee has the full rights to conduct the assets transfer under this
Agreement and has obtained any authorization to execute and perform this
Agreement. Transferee’s board of directors have approved the assets transfer
under this Agreement by its resolution.

 

3. Make the payments to Transferor according to the terms of this Agreement.

 



 

 

 

Item Eight: Other Items

 

1. Parties agree, based upon the principle of honesty and trust, Transferor
shall complete the assets transfer process within five working days of the
signature date of this Agreement.

 

2. Transferor agrees to complete any other matters, including but not limited to
sign or have any third party to sign any documents or application, or obtain any
approval consent or permit, or complete any registration or filing before the
closing date. Parties further agree, upon the execution of this Agreement, to
make supplement agreements before the closing date, so the transaction could be
completed. The supplement agreement shall be an integrated part of this
Agreement.

 

Item Nine: Liabilities for Breach

 

1. Any party’s breach of its representation, warrants and covenants or any other
terms of this Agreement will be consider as a breach of the Agreement. The
breaching party shall pay full and adequate compensation to the other party,
including but not limited to the legal fees of another party due to the breach
(including but not limited to the professional consulting fees) and lawsuits
with any third party or compensation to any third party (including but not
limited to the professional consulting fees).

 

2. On and after the closing date, if there are any disputes or debts related to
the transferred assets which Transferor didn’t disclose to Transferee on or
before the closing date, Transferor shall try its best to solve it to avoid any
damages to the Transferee and the transferred assets. If such disputes or debts
cause any loss to the Transferee or the transferred assets, Transferor shall
compensate Transferee for all losses.

 

Item Ten: Dispute Resolution

 

1. Disputes arising from the execution of this Agreement or in connection with
this Agreement shall be settled by both parties through amicable negotiation. If
consensus cannot be reached, either party may, according to the Agreement,
submit the dispute to China International Economic and Trade Arbitration
Commission Beijing Branch for arbitration in accordance with its current
effective rules. The arbitration award shall be final and binding to both
parties.

 

2. During the arbitration, except for the matters or obligations in dispute
submitted to arbitration, both parties shall continue to fulfill the other
undisputed obligations under this Agreement.

 



 

 

 

Item Eleven: Entire Agreement

 

According to Chinese law, if any terms are considered invalid by Arbitration
Commission, the validity of other terms of this Agreement shall not be affected.

 

Item Twelve: Applicable Law

 

Any issues relating to the execution, effectiveness, interpretation, performance
and disputes of this Agreement shall be governed by Chinese laws.

 

Item Thirteen: Agreement Rights

 

Without written consent by the other party, no party shall transfer its rights
and obligations under this Agreement to any other party.

 

Item Fourteen: Taxes

 

Parties agree any taxes or fees required for each party by the Chinese laws due
to its performance of this Agreement shall be assumed by such party itself. If
the taxes or fees are required to be assumed by both parties, the parties shall
split it equally.

 

Item Fifteen: Force Majeure

 

1. Force Majeure is the event that could not be controlled, foreseen or even is
foreseen but could not be avoided, and such event prevents, delays or affects
any party of the Agreement to perform all or part of its obligations. Such event
includes but not limited to earthquake, typhoon, flood, fire or any other
natural disaster, war, riot, strike or serious epidemic decease or other similar
events.

 

2. If there is a force majeure event, the party suffering such event shall
notify the other party by the fastest possible measure, and it shall provide
supporting evidences within 15 days with details and reasons why such party
cannot perform all or part of its obligations or needs to delay its performance,
then the Parties shall consult whether to delay the performance of this
Agreement or terminate this Agreement.

 



 

 

 

Item Sixteen: Exhibits

 

All the exhibits of this Agreement are integrated parts of this Agreement and
have same legal effect.

 

Item Seventeen: Copies

 

This Agreement is written in Chinese. There are four original copies and each
party holds two copies. Each original copy has same legal effect.

 

Item Eighteen: Others

 

1. Any notice from one party to another in connection with this Agreement shall
be in written format and sent by personal delivery, fax, telex or mail. If the
notice is sent by personal delivery, it is considered as delivered when it is
taken to the other party’s mailing address with a signature demonstrating
receipt has been obtained. If it is sent by fax or telex, it is considered as
delivered when the sender received the sent answer report from the machine; if
it is sent by registered mail, it is considered as delivered on the 5th working
days after the mailing out date.

 

2. Any change to this Agreement shall be agreed upon in writing by both parties
before it could take effect. Any change and supplement to this Agreement is an
integrated part of this Agreement.

 

3. Any party fails to or delays to exercise its rights or benefits under this
Agreement should not be considered as the waiver of such rights. Also, the
partial non-exercise of such rights should not prevent such party from
exercising such rights or benefits in the future.

 

4. The rights or remedies under this Agreement are cumulative and don’t
eliminate other rights and remedies provided by Chinese Laws or provided by
laws, regulations or other legally enforceable measures and documents issued by
Chinese government after the closing date.

 

5. Parties confirm that this Agreement will take effect upon the Parties or
their representatives’ execution of this Agreement.

 

Parties have signed this assets transfer agreement and acknowledge holding two
fully executed copies of this agreement.

 

Transferor: Qitaihe City Boli Yida Coal Selection Co., Ltd.

Authorized Representative: __________________

 

Transferee: Xi’an TCH Energy Technology Co., Ltd.

Authorized Representative: ___________________

 



 

 